Name: Commission Regulation (EC) No 2691/1999 of 17 December 1999 on rules for implementing Council Regulation (EC) No 1172/98 on statistical returns in respect of the carriage of goods by road (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  organisation of transport;  land transport;  economic analysis
 Date Published: nan

 Avis juridique important|31999R2691Commission Regulation (EC) No 2691/1999 of 17 December 1999 on rules for implementing Council Regulation (EC) No 1172/98 on statistical returns in respect of the carriage of goods by road (Text with EEA relevance) Official Journal L 326 , 18/12/1999 P. 0039 - 0041COMMISSION REGULATION (EC) No 2691/1999of 17 December 1999on rules for implementing Council Regulation (EC) No 1172/98 on statistical returns in respect of the carriage of goods by road(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1172/98 of 25 May 1998 on statistical returns in respect of the carriage of goods by road(1), and in particular, Article 9 thereof,Whereas:(1) In accordance with Article 5 of Regulation (EC) No 1172/98, the Commission should determine the arrangements for the transmission of data by the Member States.(2) It is necessary to specify the country codes for international transport during the transitional period foreseen in Article 5 of the said Regulation.(3) The use of the two different systems of country codes specified in Annexes A and G of Regulation (EC) No 1172/98 is not compatible with the efficient transmission of data by the Member States.(4) It is desirable to establish a new list of country codes following the system used for the NUTS region codes.(5) The contents of Annexes A and G of Regulation (EC) No 1172/98 needs to be adapted accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion delivered by the Statistical Programme Committee, set up by Decision 89/382/EEC, Euratom(2),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1172/98 shall be amended as follows:1. In Annex A, part A2, the text of section 7 shall be replaced by the following: "7. Countries crossed in transit (not more than 5), coded according to Annex G."2. Annex G shall be replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CommissionPedro SOLBES MIRAMember of the Commission(1) OJ L 163, 6.6.1998, p. 1.(2) OJ L 181, 28.6.1989, p. 47.ANNEX"ANNEX GCODING OF COUNTRIES AND REGIONS1. Except as provided for in Article 5 of Regulation (EC) No 1172/98 concerning the simplified coding of certain variables during a transitional period, the places of loading and unloading will be coded as follows:(a) regional breakdown to Level 3 of the Nomenclature of Territorial Units for Statistics (NUTS), for the Member States of the European Community;(b) lists of administrative regions supplied by the third country concerned, for States which are not members of the European Community but which are contracting parties to the Agreement on the European Economic Area (EEA), namely Iceland, Liechtenstein and Norway;(c) for other third countries, the 2-alpha ISO-3166 codes should be used. The most frequently-used codes are given in the table below.2. For the simplified coding of international transport during the transitional period referred to in Article 5 of Regulation (EC) No 1172/98, as well as for the coding of countries crossed in transit (section 7 of Annex A, part A2), the following country codes are to be used:(a) the 2-alpha part of the NUTS codes, as given in the table below, for the Member States of the European Community;(b) for all other countries, the 2-alpha ISO-3166 codes should be used. The most frequently-used codes are given in the table below.Table of country codes(a) EU Member States (corresponding to NUTS 2-alpha country codes)>TABLE>(b) Other countries (ISO-3166 2-alpha codes)>TABLE>For countries not shown in this list, the ISO-3166 2-alpha codes should be used."